United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-1238
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                   Donald Stewart

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                          Submitted: September 19, 2019
                            Filed: September 27, 2019
                                  [Unpublished]
                                  ____________

Before LOKEN, COLLOTON, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

       A superseding indictment charged Donald Stewart with conspiracy to distribute
and possess with intent to distribute cocaine and heroin, and with three counts of
using a firearm in furtherance of a drug trafficking crime resulting in the death of
three persons. The evidence at trial showed that Stewart was part of an extensive
conspiracy to distribute heroin and cocaine and acted as “enforcer” or “shooter” for
Donald White, leader of the drug trafficking organization. After a nine-day trial, the
jury found Stewart guilty of the drug conspiracy count and two counts of using a
firearm resulting in death. On appeal, Stewart argues the district court1 erred in
admitting the government’s evidence of five other shootings: an undated attempted
shooting of an individual named “Tez”; a November 2008 shooting at a residence
occupied by DelMarco Gilyard; the May 2009 shooting of Stephon Johnson; the
March 2010 assault of Stewart’s brother, Ricky Stewart; and the April 2010 shooting
of Damon Walker. Concluding the court did not abuse its discretion, we affirm. See
United States v. Emmert, 825 F.3d 906, 909 (8th Cir. 2016) (standard of review).

       The district court admitted evidence concerning the first four shootings as
intrinsic to the charged offenses. We agree. “When evidence of other crimes tends
logically to prove any element of the crime charged it is admissible as an integral part
of the immediate context of the crime charged and is not extrinsic.” United States v.
Battle, 774 F.3d 504, 511 (8th Cir. 2014) (quotation omitted). The evidence showed
that Stewart participated in the “Tez” shooting, the Gilyard residence shooting, and
the Johnson shooting at the behest of the White organization as it feuded with a rival
drug trafficking organization. This evidence was relevant to all the charges, as it
tended to prove the existence of the drug conspiracy and Stewart’s role as an enforcer
who used firearms to further its drug trafficking. The evidence that Stewart accused
his brother of stealing drugs and shot at him at Stewart’s residence, a residence that
featured prominently in the drug trafficking and where firearms and ammunition were
later found, was evidence tending to show that Stewart possessed drugs and used
firearms to protect drugs that were part of the charged conspiracy. See United States
v. Buckner, 868 F.3d 684, 688 (8th Cir. 2017); United States v. Maxwell, 643 F.3d
1096, 1100 (8th Cir. 2011).



      1
       The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.

                                          -2-
       Finally, we conclude that the district court did not abuse its discretion by
admitting evidence of the Walker shooting under Federal Rule of Evidence 404(b) to
show Stewart’s intent and knowledge in the charged offenses. See Fed. R. Evid.
404(b). While not carried out in furtherance of the conspiracy, this shooting tended
to show that Stewart was aware of the violent behavior of his co-conspirators and
intended to join in their conduct. Its prejudicial effect was mitigated by the district
court’s limiting instruction. See United States v. Rembert, 851 F.3d 836, 839 (8th
Cir. 2017); Buckner, 868 F.3d at 690. Accordingly, we affirm.
                        ______________________________




                                         -3-